  4:19-cr-03072-RGK-CRZ Doc # 42 Filed: 05/11/20 Page 1 of 1 - Page ID # 240



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:19CR3072

       vs.
                                                             ORDER
JACK EUGENE KNIGHT,

                    Defendant.


       Despite repeated efforts by defense counsel, Mr. Knight evidentally refuses to
sign the consent form that would allow him to be sentenced by video. Accordingly,

       IT IS ORDERED that this matter is referred to Magistrate Judge Zwart who
shall reschedule this matter, giving the United States Marshals Service at least four
weeks’ notice prior to sentencing.

      Dated this 11th day of May, 2020.

                                             BY THE COURT:



                                             Richard G. Kopf
                                             Senior United States District Judge
